Citation Nr: 0126046	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
hemihypotrophy of the left lower extremity with restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
hemihypotrophy of the left lower extremity, for which a 
noncompensable evaluation was assigned.  

Subsequently, in a September 2000 rating action, the RO 
denied a compensable evaluation for hemihypotrophy of the 
left lower extremity, but granted entitlement to service 
connection for restless leg syndrome, for which a 
noncompensable evaluation was assigned.  The RO explained 
that restless leg syndrome would be evaluated with the left 
hemihypotrophy of the left lower extremity, because the 
symptoms of the two conditions were intertwined.  

The veteran provided testimony at a hearing held before the 
undersigned Member of the Board in July 2001, a written 
transcript of which is of record.


FINDINGS OF FACT

The veteran's left leg disability is primarily manifested by 
atrophy, sensory disturbances affecting the superficial and 
deep peroneal nerves, as well as discomfort and pain, 
particularly on impact.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for neuritis of 
the superficial peroneal nerve of the left lower extremity 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.123, 4.124a, Diagnostic Code 8622 (2001).

2  The criteria for a 10 percent evaluation for neuritis of 
the deep peroneal nerve of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8623 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, §7(a), 114 Stat. at 
2099-2100; 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim in February 2000, and 
the record includes medical evidence current through April 
2001, for which the veteran completed a statement indicating 
that he wished to waive initial consideration by the agency 
of original jurisdiction (RO).  The RO advised the veteran of 
the evidence necessary to substantiate his claim in the 
Statement of the Case issued in September 2000.  The veteran 
has not identified any pertinent evidence that is not already 
of record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA, to include the amended 
provisions of 38 C.F.R. § 3.159, have been fulfilled, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

Factual Background

In February 2000, the veteran filed several service 
connection claims including a claim of entitlement to service 
connection for neurological atrophy of the left lower 
extremity. 

A VA examination was conducted in February 2000 at which time 
the veteran complained primarily of restless legs and atrophy 
of the left leg.  The veteran reported that during the past 
few years he had developed problems with restlessness in the 
legs, making it difficult for him to fall asleep and also 
occurring during the night and waking him up.  His legs 
became somewhat agitated, and he had to walk around to quiet 
them down.  He also reported atrophy of the left leg 
manifested by having a smaller left leg than right, severe 
pain and sensitivity in the left leg, and occasional buckling 
when the leg was bumped.  The veteran reported that he had no 
problem with walking, but that running and climbing stairs 
triggered a painful sensation.  He indicated that impact to 
the left leg caused a shooting pain and could result in 
collapse.  Tapping his most sensitive spot caused a sudden, 
very severe, incapacitating electric jolt sensation.  He also 
had flare-ups once or twice a month, lasting three or four 
days, in which pain was constant and sensitivity to tapping 
or bumping was markedly increased.  He could control the 
symptomatology with Motrin.  It was noted that he had been 
found to have some Paget's disease in the right leg, but 
apparently none in the left.  He indicated that his leg did 
not change colors and was not aggravated by temperature 
changes.  The veteran reported that he was unaware of any 
functional changes other than his difficulty running and 
denied walking with a limp.

Upon motor examination, tone was normal throughout.  A trace 
of weakness in the left leg, evaluated as 5-/5 was noted.  
The examiner reported that there was quite apparent atrophy 
of the left leg, including thigh and lower leg.  Measurements 
of 47.5 cm on the left side and 52 cm on the right side, 15 
cm above the left patella; and 41 cm on the left side and 44 
cm on the right side, 15 cm below the patella; were recorded.  
Testing revealed that pin, vibration, light touch, position 
and temperature sensation were all normal and symmetrical in 
both legs.  Dysesthetic sensations near the head of the 
fibula on the left at the junction of the deep and 
superficial peroneal nerves were noted.  Significant 
tenderness to pressure in this area was also apparent.  On 
the medial surface of the leg, tapping created a tingling 
sensation.  The examiner also reported that deep pressure 
also created a painful sensation on the lateral surface of 
the left leg.  

Diagnoses of restless leg syndrome, occurring virtually every 
night and affecting both legs, and left leg amyotrophy were 
made.  The examiner explained that the veteran had moderate, 
diffuse atrophy in the left leg with only minimal 
accompanying weakness and very little in the way of sensory 
abnormality, aside from several spots of dysesthesia.  The 
examiner observes that extensive testing had not revealed the 
specific anatomic cause of the veteran's problems, but it was 
noted that he had a history of renal carcinoma, and that the 
development of amyotrophy might be seen in the setting of 
paraneoplastic syndrome.  

In a May 2000 rating action, the RO granted service 
connection for hemihypotrophy of the left lower extremity, 
for which a noncompensable evaluation was assigned under 
Diagnostic Code (DC) 8599-8523, effective from February 1, 
2001.

In May 2000, the veteran filed a Notice of Disagreement (NOD) 
with the noncompensable evaluation assigned for his left leg 
disability.  In conjunction with the NOD, the veteran 
submitted a May 2000 outpatient treatment report from an Air 
Force medical facility which indicated that he continued to 
have hemiatrophy of the left leg, with pain, as well as 
weakness at times.

In a September 2000 rating action, the RO continued the 
noncompensable evaluation in effect for hemihypotrophy of the 
left lower extremity. The RO also granted entitlement to 
service connection for restless leg syndrome, which the RO 
explained was to be evaluated with the hemihypotrophy of the 
left lower extremity, and for which a noncompensable 
evaluation was assigned.

The file also contains Air Force medical records dated in 
2000 and 2001 for which the veteran completed a signed waiver 
of original consideration of by the AOJ, in the RO.  These 
show that a computerized tomography of the left tibia was 
undertaken in March 2001 due to a mass in that area.  An 
impression of nonspecific mildly enhancing soft tissue mass 
was made and it was noted that malignancy could not be 
excluded and that a biopsy might be necessary.  An MRI of the 
left tibia and fibula conducted in April 2001 revealing 
suspected multiple neurofibromas.

The veteran presented testimony at a hearing held before a 
member of the Board in July 2001.  Initially, the veteran's 
representative argued that the veteran's disability should be 
evaluated under both diagnostic codes 8622 and 8624 and in 
both instances, the veteran's left leg disability should be 
determined as severe.  The veteran testified that his most 
significant symptom was constant pain on the inside and 
outside of the left leg.  The veteran also identified 
symptoms including tingling and numbness in the foot 
resulting in a limping gait and occasional falls.  He also 
stated that the left leg and buttock was atrophied.  The 
veteran testified that at the time of the hearing he was 
unemployed, but that had formerly worked in communications 
while in the Air Force.  He indicated that he could no longer 
work due to hearing loss.   

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2001).

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  "It is clear that to deny a 
claim on its merits, the evidence must preponderate against 
the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Analysis

The RO has assigned a noncompensable evaluation for 
hemihypotrophy of the left lower extremity with restless leg 
syndrome, analogous to 38 C.F.R. § 4.124a, DC 8523, used for 
the evaluation of mild incomplete paralysis of the anterior 
tibial nerve (deep peroneal).  Under that code, moderate 
incomplete paralysis warrants a 10 percent evaluation, severe 
incomplete paralysis warrants a 20 percent evaluation, and 
complete paralysis, characterized by loss of dorsal flexion 
of the foot warrants a 30 percent evaluation.  Neuritis of 
the deep peroneal nerve is governed by Diagnostic Code 8623, 
however the rating criteria used is provided under 38 C.F.R. 
§ 4.124a, DC 8523.

In evaluating disease or residuals of injuries of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

The veteran and his representative have argued that the 
veteran's left leg disability is most accurately evaluated as 
neuritis, warranting separate evaluations under diagnostic 
codes 8622 and 8624, the affected nerves.  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8622, governs ratings for neuritis affecting 
the musculocutaneous nerve (superficial peroneal), as 
evaluated under code 8522.  Under code 8522, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
superficial peroneal nerve, a 20 percent evaluation is 
warranted for moderate incomplete paralysis, and a 30 percent 
rating is assigned for severe incomplete paralysis.  A 40 
percent rating is assigned for complete paralysis with 
eversion of the foot weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522.  Diagnostic Code 8624, governs ratings 
for neuritis affecting the internal popliteal nerve (tibial), 
as evaluated under code 8524.  Under code 8524, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
internal popliteal nerve (tibial).  A 20 percent evaluation 
is warranted for moderate incomplete paralysis of the 
internal popliteal nerve (tibial); a 30 percent rating for 
severe incomplete paralysis; and a 40 percent rating is 
assigned for complete paralysis with plantar flexion lost, 
frank adduction of foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8524.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One diagnostic 
code may be more appropriate than another based upon such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which diagnostic code or diagnostic codes are most 
appropriate for application, and provide an explanation for 
any such finding.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In applying the law to the existing facts, the Board tends to 
agree with the veteran and his representative that the left 
leg disability is more appropriately evaluated as neuritis of 
the affected nerves.  Although the veteran's left leg 
disability has never been technically diagnosed as neuritis, 
the symptoms used to describe neuritis under 38 C.F.R. 
§ 4.123, including muscle atrophy, sensory disturbances, and 
pain, are entirely consistent with the symptoms of the left 
leg experienced by the veteran.  

The question then becomes which nerves are affected.  The VA 
examination of February 2000 mentioned dysesthetic sensations 
occurring at the junction of the deep and superficial 
peroneal nerves.  Inasmuch as the rating criteria provide for 
separate rating codes for the evaluation of neuritis of the 
superficial peroneal (DC 8522-8622)and deep peroneal nerves( 
DC 8523-8263), the Board concludes that to allow separate 
ratings for these affected areas would not amount to 
compensating the veteran twice for the same symptoms in 
violation of 38 C.F.R. § 4.14.  The Board is unable, based on 
the evidence currently of record, to find documentation of 
involvement of the internal popliteal nerve (tibial), which 
would warrant the assignment of a separate evaluation under 
Codes 8624-8524, as urged by the veteran's representative.  
The Board is similarly unable to identify any additional 
nerve involvement at this point based on the current record.

The question remaining concerns the level of compensation 
warranted for the symptoms affecting the superficial peroneal 
and deep peroneal nerves.  In this regard, the evidence 
reflects that the veteran's daily functioning is largely 
unaffected by the left leg symptoms in terms of mobility and 
endurance.  The February 2000 VA examination report revealed 
that the veteran's primary symptoms involve diffuse and 
moderate atrophy of the left leg, minimal weakness and 
sensory abnormalities and pain in the leg, particularly on 
impact.  Overall, the Board concludes that the symptoms 
affecting the superficial peroneal and deep peroneal nerves 
of the left leg are best described as moderate, warranting 
separate 10 percent evaluations under diagnostic codes 8522-
8622 and 8523-8623.  

Regarding the assignment of an effective date, the record 
reflects that the veteran filed his claim in February 2000.  
Much of the clinical evidence upon which the Board has based 
the increased evaluation granted was found in a February 2000 
VA examination report.  Accordingly, the separate 10 percent 
evaluations are effective as of February 1, 2000, the date of 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The record does not reflect such variations in the level of 
disability since service discharge as to warrant staged 
ratings.

As indicated under 38 C.F.R. § 4.124a, ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the rating is combined upon application of the 
bilateral factor.  In this case, the veteran's complaints 
primarily pertain to the left leg.  However, during the 
February 2000 examination the veteran reported that 
restlessness of the legs was a bilateral problem.  In terms 
of clinical documentation of symptomatology, the evidence 
documents left lower extremity nerve involvement, as well as 
symptoms of pain, sensory irregularities and atrophy, but no 
such symptoms or neurological irregularities of the right 
lower extremity.  The February 2000 examination report 
includes a diagnosis of restless leg syndrome occurring 
virtually every night and affecting both legs.  However, 
inasmuch as based on the current clinical evidence and 
considering the veteran's testimony, there is no objective 
evidence of record of significant bilateral nerve involvement 
or right leg symptomatology warranting a compensable 
evaluation for the right leg, consideration of a higher or 
separate rating based on the right leg would be academic at 
this time.  The Board also observes that service connection 
has been established for symptomatology of the right lower 
extremity, designated as Paget's disease of the right pelvis, 
femur.   

The Board has also considered whether rating based on 
limitation of the left leg, knee or foot may be warranted, 
under 38 C.F.R. § 4.71a.  However, the record does not 
include objective documentation of limitation of motion of 
any of these areas.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, governing functional impairment, 
functional loss and joint disability respectively, in 
determining whether a higher evaluation may be granted.  
However, as discussed immediately above, the veteran's daily 
functioning is largely unaffected by the left leg symptoms in 
terms of mobility and endurance.  His primary symptoms 
consist of muscle atrophy, sensory disturbances and constant 
pain all of which are specifically enumerated under 38 C.F.R. 
§ 4.123 governing evaluations for neuritis.  Moreover, in 
large part, it is these symptoms which provide the basis for 
the compensable evaluations which have been assigned herein.  
Accordingly, there is no justification for evaluations in 
excess of those assigned herein based upon the application of 
the aforementioned regulatory provisions.

The Board notes that the most recent evidence consisting of 
Air Force medical records dated in 2000 and 2001, shows that 
a computerized tomography of the left tibia undertaken in 
March 2001 revealed soft tissue masses and that an MRI of the 
left tibia and fibula conducted in April 2001 reveals 
suspected multiple neurofibromas.  However, whether or not 
the masses of the left leg are considered part and parcel or 
secondary to the veteran's service connected left lower 
extremity disorder is academic as the Board has considered 
all symptomatology of his left lower extremity.

Finally, in the Statement of the Case issued in September 
2000, the RO determined that the veteran had not submitted 
evidence tending to show that his case presented such and 
exceptional or unusual disability picture as to warrant an 
extra-schedular evaluation under 38 C.F.R. § 3.312.  The 
evidence in this case fails to show that the veteran's left 
leg disability, in and of itself, now causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board agrees with the RO's determination 
concerning extraschedular evaluation.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent evaluation for neuritis of the 
superficial peroneal nerve of the left lower extremity is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.

Entitlement to a 10 percent evaluation for neuritis of the 
deep peroneal nerve of the left lower extremity is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.


		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals

 

